DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/06/2021 has been entered.  Claims 12-14, 16, 18, and 20-21 have been amended. Claims 23-33 were previously withdrawn.  Claims 1-11 were previously cancelled. Accordingly, claims 12-33 are currently pending in the application.  

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding claims 12, 18, and 22 are moot as they rely upon amended claim limitations. The rejection of claims 12, 18, and 22 as amended may be found below.

Claim Objections
Claim 16 is objected to because of the following informalities:
In claim 16, lines 4-5, “at least one of the support plate at at least one of the plurality of block engagement locations” should read -- at least one of the support plate at the at least one of the plurality of block engagement locations--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13 and 20 recite the limitation “a coupling member” followed by the limitation “at least one coupling member.” The recitation renders the claims indefinite because one cannot ascertain whether the aforementioned limitations refer to the same or different structural element.
Claims 14 and 21 which depend from claims 13 and 20 are similarly rejected.
Claims 14 and 21 recite the limitation “a locating member” followed by the limitation “at least one locating member.” The recitation renders the claims indefinite because one cannot ascertain whether the aforementioned limitations refer to the same or different structural element.
Appropriate correction is required. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart (US 2018/0117854).
Regarding claims 12 and 18, Hart teaches a base plate 102 (support plate) engageable with the additive manufacturing system 900 (additive manufacturing system/kit), the base plate 102 comprising a first build surface 104 (block engagement surface) having a recesses 110 (plurality of block engagement locations) (figs 1 and 10; [0019]-[0020]). Blocks 114 (at least one support block / plurality of support blocks) couplable with the base plate 102 and selectively disengageable from and reengageable with the support plate at a respective recesses 110 (figs 1-3; [0019]-[0020]). Fig 2 shows that blocks 114 having a contact surface superposable onto the first build surface 104 and wherein said blocks 114 and having a build surface 122 (article-printing surface), opposed to the contact surface and spaced apart therefrom, for at least one article to be additive manufactured thereon at a distance from the first build surface (figs 1-3; [0019]-[0021]).
Regarding claims 13 and 20, as applied to claims 12 and 18, Hart teaches wherein each recess 110 comprises grove 132 (a coupling member) and said blocks 114 comprise projection 128 (at least one coupling member at least one of protruding from and extending through the contact surface thereof) (figs 1-3; [0019]-[0024]).
Examiner notes that the limitation “to selectively cooperate
Regarding claim 15, as applied to claim 12, Hart teaches all of the positively recited structure (at least one support block) of the claimed apparatus. In the limitation “wherein said at least one support block is selectively and removably engageable with at least one support block receiver of a machining 
Regarding claim 16, as applied to claim 15, Hart teaches wherein said blocks 114 comprise projection 128 (at least one coupling member at least one of protruding from and extending through the contact surface thereof) (figs 1-3; [0019]-[0024]).
Examiner notes that the limitation “said at least one coupling member being removably engageable with at least one of the support plate at least one of the plurality of block engagement locations and said at least one support block receiver of the machining unit” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Here, the combination teaches all of the positively recited structure (block engagement locations, coupling member, at least one support block, at least one coupling member) of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. MPEP 2111.02(II).
Regarding claim 17, as applied to claim 12, Examiner notes that a claim is only limited by positively recited elements. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. Therefore, the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. MPEP 2115. Here, the limitation “wherein the article-printing surface of said at least one support block is resurfacable” is drawn to the material worked upon (the resurfacing of the article-printing surface). Nevertheless, the combination teaches all of the positively recited structure (the article-printing surface of said at least one support block) of the claimed apparatus. Accordingly, the material worked upon in the claimed apparatus fails to distinguish over a prior art apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2018/0117854).
Regarding claims 14 and 21, as applied to claims 13 and 18, Hart does not specify wherein each one of said plurality of block engagement locations comprises a locating member and said at least one support block comprises at least one locating member at least one of protruding from and extending through the contact surface thereof and configured to selectively cooperate with each one of the locating members of the block engagement locations to precisely position said at least one support block on the block engagement surface of the support plate at each one of said plurality of block engagement locations.
However, Hart further teaches that it is to be understood that any other means (slots, tracks, apertures, protrusions, juts, jags, etc.) (locating member; at least one locating member) for matingly engaging blocks 114 and recesses 110 may be employed ([0024]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Hart such that other means for mating blocks 114 and recesses 110 since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2018/0117854), as applied to claim 18, and in further view of Bulard (US 10,717,233 - of record).
Regarding claim 19, as applied to claim 18, Hart does not specify at least one support block receiver engageable with a machining unit, at least one of said plurality of support blocks being selectively and removably engageable with said at least one support block receiver.
However, in the same field of endeavor, substrate assembly for 3D printing, Bulard teaches that the main frame may further comprise a second set of screws that bind the first substrate frame to the main frame (col 2, lns 37-41).  The substrate material may further comprise pre-cut holes corresponding to the first set of screws (col 2, lns 37-41).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the support assembly taught by Hart by adding a set of pre-cut holes taught by Bulard since the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. MPEP 2143(A). One would have been motivated to add a set of pre-cut holes in order to bind one structural element to another structural element (see Bulard, col 2, lns 37-41).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bulard (US 10,717,233 - of record) in view of Hart (US 2018/0117854).
Regarding claim 22, Bulard teaches a 3D stereolithographic printing system (col 3, lns 66-67).
Bulard does not specify and an additive manufacturing support assembly according to claim 12, the support plate being engageable with the additive manufacturing system.
However, in the same field of endeavor, additive manufacturing, Hart a base plate 102 (support plate) engageable with the additive manufacturing system 900 (additive manufacturing system/kit), the base plate 102 comprising a first build surface 104 (block engagement surface) having a recesses 110 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Bulard by adding the support assembly taught by Hart since the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. MPEP 2143(A). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M. NELSON/Examiner, Art Unit 1743


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743